PATTERSON, Acting Chief Judge.
Tony Fisher appeals from his judgment and sentence for possession of cocaine. We find merit only in his argument that the trial court erred in failing to pronounce conditions of probation eight and twenty, which require him to pay for drug testing, because they are special conditions. See Smith v. State, 702 So.2d 1305 (Fla. 2d DCA 1997) (holding that the requirement that a defendant pay for drug testing is a special condition of probation which must be pronounced at sentencing). The issue of whether these conditions are actually “special conditions” is presently pending in the supreme court. See Williams v. State, 700 So.2d 750 (Fla. 2d DCA 1997), review granted, 707 So.2d 1127 (Fla.1998). Accordingly, we affirm Fisher’s judgment and sentence and strike conditions eight and twenty from his order of probation.
Affirmed as modified.
ALTENBERND and CASANUEVA, JJ., concur.